DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               GEICO GENERAL INSURANCE COMPANY,
                           Appellant,

                                     v.

     ADVANCED MEDICAL & REHABILITATION OF MIAMI, INC.
                a/a/o BEATRICE TAVARES,
                        Appellee.

                               No. 4D21-353

                           [November 10, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Nina W. Di Pietro, Judge; L.T. Case Nos. COCE17-
007429 and CACE19-005625.

  Michael A. Rosenberg, Peter D. Weinstein and Adrianna de la Cruz-
Munoz, Plantation, for appellant.

   Mac S. Phillips of Phillips|Tadros, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed. See Geico Indemnity Co. v. Muransky Chiropractic P.A., 323
So. 3d 742 (Fla. 4th DCA 2021).

CIKLIN, GERBER and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.